The minor plaintiff brought this action in tort to recover for injuries sustained in a fall in the defendant’s store. She is here on her exception to the allowance of the defendant’s motion that the court enter a verdict for the defendant in accordance with leave reserved. The plaintiff was observed to fall in an aisle in the store, and contemporaneously a cardboard carton, which had been stacked with others similar in type in the aisle some thirty-five or forty minutes before by an employee of the defendant, was seen “spinning *757in a circle rather fast” within two feet of the plaintiff’s feet. There was no evidence of the direct cause of the plaintiff’s fall which could be assigned only through conjecture or speculation. The record discloses no evidence of a failure of the defendant in its duty to the plaintiff as a business invitee.
John P. Donovan for the plaintiff.
Robert D. Callahan for the defendant.

Exceptions overruled.